DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 08/09/2020, 01/08/2021, and 03/17/2021 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Response to Amendment
This office action is responsive to the claim, specification, and drawing amendments filed on 01/21/2021.  As directed by the amendment: claims 1, 16, and 26 have been amended; claims 13, 17-18 are cancelled; claims 32-37 have been added; and claims 26-31, and 36-37 are withdrawn. Thus, claims 1-12, 14-16, and 19-37 are presently pending in this application.


Response to Arguments
Applicant's arguments filed 01/21/2021 are directed to newly amended limitation within the claims and are therefore addressed with newly amended rejections below.
Election/Restrictions
Applicant’s election without traverse of Inventive Group I in the reply filed on 08/13/2019 is noted as claims 26-31 are currently withdrawn. Applicant’s newly added Claims 36 and 37 which depend from withdrawn Claim 26 are therefore also considered withdrawn at this time as they are directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al (US 5,704,913).
In regards to claim 1:
Abele teaches, a balloon system comprising: a balloon catheter extending from a proximal end portion to a distal end portion (Fig. 1 element 26), the balloon catheter includes an inflation lumen therein (Fig. 1 element 24 abstract “having at least one lumen (24) for delivery of a fluid inflation media”); and a balloon assembly coupled with the distal end portion of the balloon catheter, the  (Fig. 1 element 12 proximal end near element 28), the balloon includes inflated and folded deflated configurations (Col 4:16-21 “The striped design also results in differential stiffness about the circumference of the balloon, encouraging regular, multiple-fold collapse of the balloon during deflation” folded deflated configuration; Figs. 1-4 show various cross sections and views of the inflated configuration of element 12 Col 3:19-31); and one or more deflation struts coupled upon the exterior surface of the balloon, the one or more deflation struts are configured to bias the balloon toward the folded deflated configuration (Fig. 2 elements 38 coupled to the exterior of surface of balloon element 14, Col 4:16-21 “The striped design also results in differential stiffness about the circumference of the balloon, encouraging regular, multiple-fold collapse of the balloon during deflation” struts considered along the exterior surface of the balloon as they follow along the path of the exterior surface).

    PNG
    media_image1.png
    412
    706
    media_image1.png
    Greyscale

In regards to claim 5:
The balloon system of claim 1, wherein the one or more deflation struts include a deflation shell continuously coupled across the balloon (Fig. 2 element 18 (Also see annotated Fig. 1 from Abele above) continuously coupled across and to the exterior surface of balloon element 14 via elements 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, 16, 19-25 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,458,572) in view of Simhambhatla et al. (US 6,875,197 B1).
In regards to claim 1:
A balloon system comprising: a balloon catheter extending from a proximal end portion to a distal end portion, the balloon catheter includes an inflation lumen therein; and a balloon assembly coupled with the distal end portion of the balloon catheter (Fig. 1 elements 2, 3, and 10; Abstract “The catheter comprises a flexible inflation member (2) with a balloon (3) disposed on coupled with the balloon catheter distal end portion (See annotated Fig. 1 below), the balloon having interior and exterior surfaces (Fig. 1 element 3 proximal end of element 3 near element 2), the balloon includes inflated and folded deflated configurations (Figs. 1 and 2A Col 5:3-24 and Col 530-41); and one or more the one or more deflation struts are configured to bias the balloon toward the folded deflated configuration (Col 5:3-24 “FIG. 2A the plastic material in the lumen 6 is less stiff than the plastic material of the wall 3a. Thus upon evacuation of the balloon the lumen 6 will move inwardly toward the axis of the balloon and wings 7 (without a lumen) will point outwardly from the axis”).

    PNG
    media_image2.png
    298
    651
    media_image2.png
    Greyscale

Campbell does not appear to explicitly teach the deflation struts as claimed. Simhambhatla teaches, deflation struts coupled upon the exterior surface of the balloon (Fig. 11 element 43).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have 
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The function of the deflation guide struts is accomplished by their presence on/in the catheter balloon rather than how they are positioned. Exception is considered wherein specific deflation patterns are claimed in which the angle and pattern of the deflation guide struts is considered critical to the deflation pattern.
In regards to claim 2:
The balloon system of claim 1, wherein the one or more deflation struts includes a plurality of deflation struts coupled along the balloon the exterior surface of the balloon (Figs. 1 and 2A elements 6).

In regards to claim 3:
The balloon system of claim 1, wherein the one or more deflation struts include at least one deflation strut extending between the proximal and distal 
In regards to claim 4:
The balloon system of claim 1, wherein the one or more deflations struts includes a plurality of deflation struts coupled at distributed locations around the balloon (Figs. 1 and 2A elements 6).
In regards to claim 6:
The balloon system of claim 1, wherein the balloon has a first compliance, and the one or more deflation struts have a second compliance greater than the first compliance (Figs. 1 and 2A elements 6; Col 5:3-24 “FIG. 2A the plastic material in the lumen 6 is less stiff than the plastic material of the wall 3a. Thus upon evacuation of the balloon the lumen 6 will move inwardly toward the axis of the balloon and wings 7 (without a lumen) will point outwardly from the axis”; As compliance is defined as the inverse of stiffness (1/stiffness) a lower stiffness is a greater compliance).
In regards to claim 7:
The balloon system of claim 1, wherein the balloon is non-compliant (Col 3:7-15 “Preferably the balloons are formed of a high strength material such as high density polyethylene, Nylon, low density polyethylene, polyethylene copolymers, polyethylene terephthalate (PET), preferably biaxially oriented PET, polypropylene (PP), and other non-compliant engineering resins such as liquid crystalline polymer (LCP)” emphasis added) and the one or more deflation struts include an elastomer having a greater compliance than the balloon (Col 5:3-24 “FIG. 2A the plastic material in the lumen 6 is less stiff than the plastic material of the wall 3a”).
In regards to claim 8:
The balloon system of claim 1, wherein the one or more deflation struts are configured to provide a compressive force at one or more discrete locations of the exterior surface around the balloon to bias the balloon toward the folded deflated configuration (Fig. 2A elements 6, Col 5:3-24).

In regards to claim 9:
The balloon system of claim 1, wherein the one or more deflation struts are configured to initiate a pleated guiding configuration in the balloon that guides folding of the balloon to the folded deflated configuration (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 10:
The balloon system of claim 9, wherein the one or more deflation struts are configured to initiate the pleated guiding configuration immediately after the balloon begins deflation (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 11
The balloon system of claim 10, wherein the one or more deflation struts are configured to arrest bias of the balloon at the pleated guiding configuration of the balloon (Fig. 2A elements 6, Col 5:3-24; considered to stop the biasing of the balloon at the pleated guiding configuration of the balloon as that is the resting state of the deflation struts).
In regards to claim 12:
The balloon system of claim 1, wherein the balloon catheter and the balloon assembly include the one or more deflation struts (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 16:
A balloon system comprising: a balloon catheter extending from a proximal end portion to a distal end portion, the balloon catheter includes an inflation lumen therein; a balloon assembly coupled with the distal end portion of the balloon catheter (Fig. 1 elements 2, 3, and 10; Abstract “The catheter comprises a flexible inflation member (2) with a balloon (3) disposed on the inflation member (2).”), the balloon assembly includes: a balloon having distal and proximal balloon ends couples with the balloon catheter distal end portion (See annotated Fig. 1 below), the balloon includes inflated and folded deflated configurations; and wherein the one or more elastomer deflation struts are configured to stretch in the inflated configuration of the balloon and to initiate pleating of the balloon with transition from the inflated configuration toward the 

    PNG
    media_image2.png
    298
    651
    media_image2.png
    Greyscale

Campbell does not appear to explicitly teach the deflation struts coupled to the exterior surface of the balloon as claimed. Campbell teaches, and one or more elastomer deflation struts coupled with the balloon (Figs. 1 (inflated) and 2A (deflated) elements 6 and the plastic within; Col 5:3-24 and Col 530-41 considered couple with the balloon along an exterior surface as it follows the path of the exterior surface.); Simhambhatla teaches, and one or more elastomer deflation struts coupled with the balloon to a balloon exterior between the distal and proximal balloon ends (Fig. 11 element 43, Fig. 8 element 14, elements 43 replace element 14 in alternate embodiment of Fig. 11 relied upon but are considered to follow the cover from distal to proximal ends of the balloon as element 14 they replace. Col 6:22-57 “In the embodiment illustrated in FIG. 10, 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have the deflation guide struts upon the exterior of the balloon catheter as taught by Simhambhatla.
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The function of the deflation guide struts is accomplished by their presence on/in the catheter balloon rather than how they are positioned. Exception is considered wherein specific deflation patterns are claimed in which the angle and pattern of the deflation guide struts is considered critical to the deflation pattern.
In regards to claim 19
The balloon system of claim 16, wherein at least a portion of each of the one or more elastomer deflation struts are slidably coupled along the balloon exterior of the balloon (Figs. 1 and 2A elements 6 and the plastic within. Considered slidably coupled as it is a dissimilar plastic held within a lumen. Considered along the balloon exterior of the balloon as they follow along the path of the balloon exterior surface of the balloon).
In regards to claim 20:
The balloon system of claim 16, wherein at least a portion of each of the one or more elastomer deflation struts is anchored along the balloon (Figs 1 and 2A elements 6 and the plastic within considered anchored along the balloon as the plastic that is the elastomer deflation strut is held within the lumen that is element 6 which is formed by the balloon itself and therefor is considered anchored to the balloon).
In regards to claim 21:
The balloon system of claim 16, wherein the balloon has a first compliance and the one or more elastomer deflation struts have a second compliance greater than the first compliance (Figs. 1 and 2A elements 6; Col 5:3-24 “FIG. 2A the plastic material in the lumen 6 is less stiff than the plastic material of the wall 3a. Thus upon evacuation of the balloon the lumen 6 will move inwardly toward the axis of the balloon and wings 7 (without a lumen) will point outwardly from the axis”; As compliance is defined as the inverse of stiffness (1/stiffness) a lower 
In regards to claim 22:
The balloon system of claim 16, wherein the one or more elastomer deflation struts are configured to provide a compressive force to the balloon exterior at one or more discrete locations around the balloon according to the stretching of the one or more elastomer deflation struts (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 23:
The balloon system of claim 16, wherein the one or more elastomer deflation struts include stretched and relaxed configurations: in the inflated configuration of the balloon the one or more elastomer deflation struts are in the stretched configuration, and in the folded deflated configuration the one or more elastomer deflation struts are in the relaxed configuration.
In regards to claim 24:
The balloon system of claim 23, wherein the one or more elastomer deflation struts are configured to transition from the stretched configuration to the relaxed configuration at initiating of pleating (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 25
The balloon system of claim 16, wherein the one or more elastomer deflation struts are configured to guide deflation of the balloon toward the folded deflated configuration with initiating of pleating of the balloon (Fig. 2A elements 6, Col 5:3-24).
In regards to claim 32:
The balloon system of claim 1, taught by Campbell as described in claim parent claim rejection.
Campbell does not appear to explicitly teach the deflation struts as claimed. Simhambhatla teaches, wherein the one or more deflation struts coupled upon the exterior surface of the balloon include the one or more deflation struts applied to the exterior surface (Fig. 11 elements 43).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have the deflation guide struts upon the exterior of the balloon catheter as taught by Simhambhatla.
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The 
In regards to claim 33:
The balloon system of claim 1, taught by Campbell as described in claim parent claim rejection.
Campbell does not appear to explicitly teach the deflation struts as claimed. Simhambhatla teaches, wherein the one or more deflation struts coupled upon the exterior surface of the balloon include the one or more deflation struts affixed over the exterior surface (Fig. 11 elements 43).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have the deflation guide struts upon the exterior of the balloon catheter as taught by Simhambhatla.
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The 
In regards to claim 34:
The balloon system of claim 16, taught by Campbell as described in claim parent claim rejection.
Campbell does not appear to explicitly teach the deflation struts as claimed. Simhambhatla teaches, wherein the one or more elastomer deflation struts coupled to the balloon exterior include the one or more elastomer deflation struts applied to the balloon exterior (Fig. 11 elements 43).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have the deflation guide struts upon the exterior of the balloon catheter as taught by Simhambhatla.
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The 
In regards to claim 35:
The balloon system of claim 16, taught by Campbell as described in claim parent claim rejection.
Campbell does not appear to explicitly teach the deflation struts as claimed. Simhambhatla teaches, wherein the one or more elastomer deflation struts coupled to the balloon exterior include the one or more elastomer deflation struts affixed over the balloon exterior (Fig. 11 elements 43).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the balloon catheter taught by Campbell to have the deflation guide struts upon the exterior of the balloon catheter as taught by Simhambhatla.
This would have been motivated as a mere substitution of known positioning’s of the strut deflation guide locations as Simhambhatla teaches both interior and exterior positions (Col 6:22-56 “Although illustrated as an outer layer, the coextruded stiffening zones could be an inner layer of the inflatable member 19.”). Examiner notes: Considered a substitution of known positioning’s of the strut deflation guide as the positioning (interior surface, exterior surface, or interior to the material) is demonstrated in these prior art’s to not be critical. The .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,458,572) in view of Simhambhatla et al. (US 6,875,197 B1), further in view of Shannon (US 2002/0183777 A1).
In regards to claim 14:
The balloon system of claim 1, taught by Campbell as described in parent claim rejection.
Campbell does not appear to explicitly teach, comprising a delivery catheter, the balloon assembly and the balloon catheter are slidable within a delivery lumen of the delivery catheter, and the delivery catheter includes: RESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 15/721,239Dkt: 3028.030US1Filing Date: September 29, 2017a deformable distal mouth including a resting configuration and an expanded configuration, and an expansion mechanism coupled with the deformable distal mouth, the expansion mechanism is configured to transition the deformable distal mouth between the resting and expanded configurations.
Shannon teaches, comprising a delivery catheter (Fig. 1), the balloon assembly (Figs. 1-3 element 10) and the balloon catheter (Figs. 2 and 3 element 20) are slidable within a delivery lumen of the delivery catheter (Figs. 2 and 3, elements 20 and 10 relative positions indicate sliding within element 40), and the 
Campbell is analogous art in the same field of endeavor, balloon catheters.
Shannon is analogous art in the same field of endeavor, balloon catheters.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the balloon taught by Campbell to include the delivery catheter and distal mouth as taught by Shannon.
This would have been motivated by protecting the balloon from tearing during deflation (Para. 18 “A further object of the present invention is to provide a device to reliably collapse a dilation balloon into a compact minimal cross sectional configuration without tearing”).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,458,572), in view of Simhambhatla et al. (US 6,875,197 B1), further in view of Shannon (US 2002/0183777 A1) and Fulton, III (US 2015/0343178 A1).
In regards to claim 15:
The balloon system of claim 14, taught by Campbell as described in parent claim rejection.
Campbell in view of Shannon does not appear to explicitly teach, wherein the expansion mechanism includes a braid having proximal and distal braid portions, the distal braid portion is anchored to the deformable distal mouth, and the braid transitions the deformable distal mouth between the resting and expanded configurations with one or more of rotation or longitudinal translation of the braid relative to the delivery catheter.
Fulton teaches, wherein the expansion mechanism includes a braid having proximal and distal braid portions (Figs. 4A-F and Annotated Fig. 4F below distal braid portion labeled B proximal braid portion labeled A), the distal braid portion is anchored to the deformable distal mouth (Figs. 4A-F and Annotated Fig. 4F below Labeled B anchored to element 183), and the braid transitions the deformable distal mouth between the resting and expanded configurations with one or more of rotation or longitudinal translation of the braid relative to the delivery catheter (Figs. 4A-F Para. 114 “The expansile anchor braid 181 is collapsed (i.e. moved from deployed to not deployed position) by withdrawing the inner sheath 175 with respect to the outer sheath 174 and expanded (i.e. deployed) against the vessel wall 200 by advancing the inner sheath member 175 with respect to the outer sheath member 174. When the braid 181 is expanded against the vessel wall 200”).

    PNG
    media_image3.png
    155
    246
    media_image3.png
    Greyscale
Fulton, III (US 2015/0343178 A1; Fig. 4F)
Campbell is analogous art in the same field of endeavor, balloon catheters.
Shannon is analogous art in the same field of endeavor, balloon catheters.
Fulton is analogous art in the same field of endeavor, balloon catheters.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the balloon taught by Campbell to include the braid taught by Fulton.
This would have been motivated by preventing motion of the catheter during deployed use as taught by Fulton (Para. 114 “When the braid 181 is expanded against the vessel wall 200, the braid 181 will anchor the catheter tip 173 and prevent the catheter tip 173 from moving because of patient 100 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/MANUEL A MENDEZ/           Primary Examiner, Art Unit 3783